Citation Nr: 0611691	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-09 049	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to a disability rating greater than 40 
percent for herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to a disability rating greater than 10 
percent for postoperative medial meniscectomy, right knee.

3.  Entitlement to a disability rating greater than 10 
percent for postoperative medial meniscectomy, left knee.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1973 and from December 1978 to December 1981, with 
additional unverified service from 1975 to 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran's case was remanded by the Board for additional 
development in February 2005.  Upon remand the veteran was 
granted separate disability ratings for each knee due to 
instability.  He was assigned a 20 percent rating for medial 
laxity of the right knee associated with postoperative 
residuals, medial meniscectomy, including degenerative 
arthritis.  The veteran was also assigned a 10 percent rating 
for medial laxity of the left knee associated with 
postoperative residuals, medial meniscectomy, including 
degenerative arthritis.  The veteran's disability rating for 
residuals of a herniated nucleus pulposus was increased to 40 
percent.





FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1969 to September 1973 and from December 1978 to 
December 1981.

2.  On April 4, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.







ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


